Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsujino, et al. (U.S. Pre-Grant Publication 2009/0104990 A1, cited in the search report for parent PCT/JP2019/008961).
As to Claims 1, 11, and 12: Tsujino (Paras. 115-121), which describes a game system which involves a virtual player (corresponding to the "character") being moved on a game field (Figs. 8A,B, character FP moved from start location PS to end location Pe, Paras. 115 & 116) in accordance with a movement route (Figs. 8A,B, route of character FP from start PS to end Pe, Paras. 115 & 116; route described at Paras. 113 In a game like a hunting game allowing free movement within a wide area in comparison to a sports game or the like, long-distance movement to a spot at which a target exists is required. In the present embodiment, although the virtual player is controlled to move automatically to a destination along a movement route in order to allow a player to concentrate on other operations, the player may feel inconvenience when the movement takes too long. In the present embodiment, the movement speed of the virtual player can be changed in accordance with the length of the movement route. For example, when the length of the movement route is shorter than a standard value (being some predetermined distance), the virtual player is moved at a predetermined speed by a walking motion, and when the length is longer than the standard value, the virtual player is moved at a predetermined speed (faster than the walking speed) by a running motion. Thus, either one of two kinds of motion, walking or running, is automatically selected in accordance with the length of the movement route, and either movement motion may be continued for as long as required.”  Tsujino teaches a game system providing a game that progresses through a character configured to move in accordance with a user instruction in a game field of a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujino in view of Ueda, et al. (U.S. Pre-Grant Publication 2018/0199022 A1, cited in the search report for parent PCT/JP2019/008961).
As to Claim 2: The invention described in Tsujino discloses the feature of determining the linear distance (corresponding to the "shortest distance") from the current location PS to a movement destination Pe and setting a movement speed corresponding to a running action (corresponding to the "special speed") if the linear distance is longer than the reference value (corresponding to the "threshold") or a normal movement speed corresponding to a walking action if the linear distance is shorter than the reference value. Therefore, paragraph 115 of Tsujino discloses the feature of rerouting around an obstacle on a line by using the shortest path.  Ueda, however, discloses (Para. 85) a game system which enables fast movement of a player object 201, discloses the technical idea of carrying out movement control to jump over obstacles, if there are any, and moving a player object 201 quickly or instantaneously to a specific location (Para. 85): “In the exemplary embodiment, it is possible to cause the player object 201 to perform an action called "super jump". This action can be executed by the player pressing a predetermined operation button (hereinafter, SJ button) assigned for super jump, when the position of one of the player icons 252 is designated by the cursor 253 on the map image. In other words, if the SJ button is pressed in a state in which one of the ”  Since the inventions described in Tsujino and Ueda both pertain to game systems which enable fast movement (same field of use and similar modes of operation), a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to incorporate the technical idea of the invention described in Ueda into the invention described in Tsujino for the advantage of implementing fast movement and the like for the movement control to be executed when there are obstacles along a path and arrive at a configuration for moving (corresponding to the "special speed") a virtual player so as to jump over obstacles.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujino and Ueda in view of “Metal Gear Solid V” (cited on the cited in the search report for parent PCT/JP2019/008961).
As to Claim 3: The combination of Tsujino and Ueda discloses all of the limitations of this claim, but lacks specificity as to a movement displaying unit that displays the movement of the character so that when the character moves at the special speed, a display of the character is omitted in at least part of a movement process from the predetermined position to the arrive position..  “Metal Gear Solid V,” however .

Claims 4, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujino, Ueda, and “Metal Gear Solid V” in view of Onda, et al. (JPO publication JP 2016-189972 A, cited in the search report for parent PCT/JP2019/008961).
As to Claims 4, 5, and 8: The combination of Tsujino, Ueda, and “Metal Gear Solid V” discloses all of the limitations of these claims but lacks specificity as to that the 

Conclusion
Claims 6, 7, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner expects the next office action to be an allowance.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.D.H/Examiner, Art Unit 3715             
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715